Citation Nr: 0305817	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  02-09 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to an increased evaluation greater than 50 
percent for service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1941 to July 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 decision by the RO in Boston, 
Massachusetts, which, confirmed and continued a 50 percent 
rating for service-connected PTSD.  


REMAND

On November 9, 2000, while this case was in the possession of 
the RO, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 
 
A review of the claims folder reveals that, despite the fact 
that the file was in the possession of the RO prior to 
November 9, 2000 (the effective date of the VCAA), and 
remained with the RO until December 2, 2002, a period well 
over 2 years, the RO never advised the veteran of the VCAA, 
and the potential impact this law might have on his claim.  
This violation of due process must be addressed before the 
Board can undertake any action in this claim.

The veteran's last VA psychiatric examination was in February 
2002.  The Board finds that the veteran should be afforded a 
current VA PTSD examination in order to determine the nature 
and severity of his service-connected PTSD.

Furthermore, the RO is advised to make efforts to obtain 
records of any ongoing treatment the veteran received for 
PTSD during the pendency of the appeal.  38 U.S.C.A. § 5103A 
(West Supp. 2001); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

In view of the foregoing, the case is remanded for the 
following:
 
1.  The RO is to contact the veteran and request 
that he identify all VA and non-VA health care 
providers that have treated him for PTSD during the 
period of February 2002 to the present.  He should 
be provided with and requested to sign the 
appropriate releases, allowing VA to obtain any 
r5ecords identified. Thereafter, the RO is to 
obtain records from each health care provider the 
appellant identifies, and associate those records 
with the claims folder.  

2.  After the above-mentioned development has been 
accomplished, the RO should schedule the veteran to 
undergo a comprehensive VA examination by a 
psychiatrist to determine the nature and severity 
of his service-connected PTSD.  All indicated tests 
and studies, including a psychological evaluation, 
if necessary, are to be performed.  The claims 
folder is to be made available to the psychiatrist 
prior to examination for use in the study of the 
case, and a notation to the effect that this record 
review took place should be included in the 
examination report.  All clinical findings should 
be reported in detail.  In reporting such findings, 
the examiner should specifically address the 
criteria for evaluating service-connected PTSD as 
to the effect it has on the veteran's occupational 
and social impairment.  The examiner must provide a 
multi-axial assessment, including assignment of a 
Global Assessment of Functioning (GAF) score; an 
explanation of what the score represents; and the 
percentage of the score representing impairment due 
solely to PTSD.  An assessment of impact of the 
veteran's PTSD on his ability to obtain and retain 
substantially gainful employment also should be 
provided.  The examination report should include 
all examination results along with the rationale 
underlying all opinions expressed and conclusions 
reached, citing, if necessary, to specific evidence 
in the record, and should be associated with the 
other evidence on file in the veteran's claims 
folder.  The veteran is hereby advised that failure 
to report for a scheduled VA examination without 
good cause shown may have adverse effects on his 
claim.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2002) and 38 C.F.R. § 3.159 are 
fully complied with and satisfied.  

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




